Citation Nr: 1137462	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2007, for an award of a total rating for compensation based upon individual unemployability.

2.  Entitlement to an effective date earlier than June 29, 2007, for an award of Dependents' Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On June 29, 2007, the Veteran filed an informal claim of entitlement to a total rating for compensation based upon individual unemployability.

2.  On July 12, 2007, the Veteran submitted a VA Form 21- 8940, Application for Increased Compensation Based Upon Unemployability, claiming that he became too disabled to work in 1990.  

3.  An August 17, 2004, VA examination report is an informal claim of entitlement to a total rating for compensation based upon individual unemployability.  

4.  The preponderance of the evidence is against a finding that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities alone prior to June 29, 2007.  

5.  Prior to June 29, 2007, the Veteran was not permanently and totally disabled due to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total rating for compensation based upon individual unemployability effective prior to June 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A,  5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).

2.  The criteria for entitlement to Dependents' Educational Assistance benefits was not met prior to June 29, 2007.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  These claims stem from the Veteran having submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, which claim was granted, along with the award of Dependents' Educational Assistance benefits, in the March 2008 rating decision on appeal.  Hence, the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claims were successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued a statement of the case in February 2009 addressing the effective-date issues. 

As to the duty to assist, VA has obtained VA treatment records from 2000 to 2010.  VA did not provide the Veteran with examinations in connection with the claims of entitlement to earlier effective dates, as they do not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011).  (VA provided the Veteran with an examinations in connection with his claim for entitlement to a total rating for compensation based upon individual unemployability.)  In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of these adjudications.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Analysis

In the March 2008 rating decision on appeal, the RO granted entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities, effective June 29, 2007, the date VA received an informal claim of entitlement to a total rating for compensation based upon individual unemployability.  The Veteran has appealed arguing that the effective date should go back 20 years for all the suffering he has experienced, in addition to his psychiatric disorder.  

The Veteran's service-connected disabilities, their evaluations, and effective dates are as follows :

Posttraumatic stress disorder 	30 percent from 9/01/1952 to 3/12/1956
      10 percent from 3/13/1956
      70 percent from 11/23/2009
      
      Residuals of a right os calcis 
      fracture				30 percent from 9/01/1952

Left knee disorder			30 percent from 5/26/2004

      Residuals of a left buttock 
      gunshot wound with retained
      metallic foreign body		20 percent from 9/01/1952
      
      Back disorder				20 percent from 5/26/2004
      
      A right knee disorder rated 
      under Diagnostic Code 5257	20 percent from 5/26/2004
      
      Scars associated with a right os 
      calcis fracture				10 percent from 7/23/2002
      
      A left hip disorder with 
      degenerative changes and a
      retained metallic
      foreign body				10 percent from 5/26/2004
      
      Right knee arthritis with a 
      limitation of motion  		10 percent from 5/26/2004
      
      Left knee instability			10 percent from 5/26/2004

His combined schedular evaluation for compensation and effective dates are as follows:

				60 percent from 9/01/1952
				50 percent from 3/12/1956
				60 percent from 7/23/2002
      90 percent from 5/26/2004
      100 percent from 11/23/2009

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase, to include a claim for benefits based on individual unemployability, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2011), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b) (2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination, or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

When an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the claims file or under VA control, any evaluation of that rating increase must consider an evaluation of a reasonably raised claim of entitlement to a total rating based on individual unemployability.  Norris v. West, 12 Vet. App. 413, 418 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than June 29, 2007, for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities.  The reasons follow.

The evidence shows that as of July 23, 2002, the Veteran met the schedular criteria for a total rating for compensation based upon individual unemployability because all of his disabilities (which combined to a 60 percent evaluation) were incurred as a result of a single in-service event.  See 38 C.F.R. § 4.16(a)(4).  The Board finds, however, that prior to June 29, 2007, the evidence preponderated against establishing that the Veteran was unable to obtain and retain gainful employment solely due to his service connected disorders.  Initially, it must be noted that there are no records establishing the severity of the Veteran's disabilities and his work history after 1956 and before 2000.  In 1956, the evidence showed that the Veteran was working at his brother's gas station.  When the Veteran began reporting his work history in 2001 to VA examiners, he reported he had been retired for 10 years and formerly worked as a driver in Yonkers.  See February, June and October 2001; as well as July 2002 VA outpatient treatment reports.  In July 2001, he reported retiring from truck driving 10 years ago.  At none of these times did the Veteran report that he had stopped working due to service-connected disabilities alone.  

When the Veteran underwent several VA examinations in November 2002, he did not provide any statements to indicate he had stopped working due to service-connected disabilities.  Rather, he told one of the examiners he retired in 1984, and that he was independent in personal hygiene.  As of the date of these examinations, the Veteran was service connected for posttraumatic stress disorder, evaluated as 10 percent disabling; residuals of a right os calcis fracture, evaluated as 30 percent disabling; left buttock gunshot wound residuals, evaluated as 20 percent disabling; and scars associated with right os calcis, evaluated as 10 percent disabling.  The Veteran did not claim entitlement to an increased rating for posttraumatic stress disorder in his claim of entitlement to increased ratings.  See July 2002 VA Form 21-4138, Statement in Support of Claim.  

The clinical findings demonstrated at the November 2002 examination did not establish, or put a reviewer on notice that, the appellant's service-connected disabilities alone prevented all forms of substantially gainful employment that was consistent with the appellant's education and occupational experience.  [The Veteran has a high school education.  His occupational experience is referenced in the paragraphs below.]  For example, the examiner noted the Veteran had no tendon damage or muscle loss from the left buttock gunshot wound.  There was no bone, joint, or nerve damage.  Muscle strength was 5/5, and there was no loss of muscle function.  The examiner noted the Veteran had a healed right foot fracture with post-traumatic osteoarthritis changes.  X-rays of the right ankle showed mild osteoarthritis.  The examiner noted that the Veteran's gait was antalgic to the right lower extremity.  The Veteran had no constitutional signs of bone disease.  The residuals scars from shrapnel wounds were tender, but there was no indication that they caused any more than mild impairment.  When seen in July 2002, the Veteran reported that he swam every day.  These facts establish that the Veteran was rather active and was not severely impaired by the service-connected disabilities alone.  The facts available at that time did not establish that the Veteran was unable to obtain and retain gainful employment due to the service-connected disabilities.

The first time the Veteran implied that he had stopped working due to service-connected disabilities was at VA examinations conducted on August 27, 2004.  Thus, the Board finds that because the Veteran implied he had to stop working because of service-connected disabilities and could not work because of those disabilities, an informal claim for entitlement to a total rating for compensation based upon individual unemployability was raised on that date.  On August 27, 2004, the Veteran reported retiring in 1991.  He stated that he had been the owner of a dry wall construction company.  The examiner wrote that the Veteran was not fit for his "usual occupation" since he could not walk long, could not do repeated bending, could not sit for more than half an hour, and could not do heavy lifting.  In a separate August 2004 VA examination report written by the same VA examiner, it was written that the Veteran could not work at his "usual occupation" due to his back condition, foot and knee pain, and had limitation in walking, bending and standing.  

While a claim for entitlement to a total rating for compensation based upon individual unemployability was raised by the August 2004 VA examination reports, the statements do not establish that the Veteran was unable to obtain and retain gainful employment in a civil occupation that was consistent with his education and occupational experience.  The examiner was specific in stating that the Veteran was unable to do his usual occupation-as opposed to being unable to do all civil occupations.  See 38 C.F.R. §§ 4.1, 4.16.  It also appears that the examiner wrote such statements based upon history reported by the Veteran.  In this regard, it is significant that the Veteran has provided an inconsistent history regarding his past employment.  As mentioned above, in 2001 and 2002, he consistently reported to VA employees he had retired from working as a driver in the Yonkers arena.  See February, June and October 2001; and July 2002 VA outpatient treatment reports.  But at the August 2004 VA examinations, the Veteran reported he had worked in dry wall construction, which appears to be an entirely different occupation than what he had previously reported on multiple occasions in 2001 and 2002.

Further, a December 2004 VA examination report shows that the Veteran reported his usual occupation was an "engineer" and that he retired in 1986.  In the VA Form 21-8940, the Veteran indicated his only occupation was in dry wall construction and that he stopped working in 1990.  See Section II.  There are other inconsistent statements, such as the Veteran reporting at an April 2010 VA examination that he had been retired since "at least 1980," which is 10 years prior to what he wrote in the individual unemployability application.  Other documents show dates of retirement of 1984, 1985, and 1988.  See November 2002, April 2006, November 2007 VA medical records.  The Veteran underwent two VA examinations in November 2007.  With one examiner, he reported not working since 1988, and he told the other that he last worked in 1985.  These examinations were conducted within 12 days of each other.  The varying dates are inexplicable, and this variance raises questions about the appellant's credibility.

While it is certainly possible that some of these examiners wrote down the wrong information, the Board finds it unlikely to have occurred as frequently as demonstrated in the claims file.  The vast differences in the three occupations reported by the appellant caused the Board to ensure that the records pertained to this Veteran.  They do.  Again, the varying dates and occupations reported by the Veteran during the appeal period damage his credibility.  The Veteran is service connected for posttraumatic stress disorder, but no medical professional has stated that he suffers from memory impairment, and he has not been diagnosed with dementia due to service.  See November 2007 VA examination report (he could recall three objects in five minutes and could recall presidents Bush, Clinton, and Bush.); April 2010 VA examination report ("No significant short term memory deficit was apparent.  Long term memory was quite intact.").  Thus, the Board cannot attribute the inconsistent statements to memory problems related to a psychiatric disorder.  Regardless of the cause, the inconsistent statements cannot be ignored.

The first documented evidence of the Veteran's inability to work in any civil occupation was in the November 2007 VA examination reports.  There, both examiners determined that he Veteran was unable to function occupationally.  It was following these examinations that the RO awarded a total rating for compensation based upon individual unemployability, effective the date of the Veteran's informal claim of June 29, 2007.  

The Board has reviewed the evidence in the claims file from July 2002 to June 29, 2007, and finds that the preponderance of the evidence is against a finding that the Veteran was unable to obtain and retain any form of substantially gainful employment that are consistent with his education and occupational experience prior to June 29, 2007.  While the 2004 examiner stated the Veteran could not perform the job of a dry wall construction worker, he did not state that the appellant was prevented from working all occupations that were consistent with his education and occupational experience.  Again, the statements made by the November 2004 examiner seem to have been made based on statements from the Veteran, and the Board has accorded his statements decreased probative value due to the inconsistent facts he has reported throughout the appeal.

Prior to May 2004, there is no evidence to establish that the Veteran was unable to obtain and maintain gainful employment due to service-connected disabilities alone, even if the Board had to consider it on an extraschedular basis.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to June 29, 2007, for an award of a total rating for compensation based upon individual unemployability.  The benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.

The Board shall next consider whether an effective date prior to June 29, 2007, is warranted for entitlement to Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35. 

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 29, 2007, he also is not entitled to Dependents' Educational Assistance benefits prior to that date.  The evidence fails to show any basis other than total disability for which he would be entitled to Dependents' Educational Assistance benefits.  Thus, June 29, 2007, is the earliest date for which such entitlement is warranted.  

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria which must be met before Dependents' Educational Assistance benefits may be granted.  As these criteria were not met prior to of June 29, 2007, an effective date prior to this date for the award of Dependents' Educational Assistance benefits must be denied.


ORDER

Entitlement to an effective date earlier than June 29, 2007, for the award of a total rating for compensation based upon individual unemployability is denied.

Entitlement to an effective date earlier than June 29, 2007, for the award of Dependents' Educational Assistance benefits is denied.


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


